DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/29/2021 is acknowledged.  The traversal is on the ground(s) that there is unity of invention between the groups. In response, Applicant’s argues are persuasive in-part. The species restriction of claims 3 or claim 4 is withdrawn. The restriction of Group III is also withdrawn and added to Group I. The restriction of claims 15-17 and 19-21 are maintained. The groups lack unity of invention because even though the inventions of these groups require the technical feature of the limitations per claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhao as presented below. For this reason, the requirement is still deemed proper and is therefore made FINAL. Claims 1-6, 9-14, and 18 are pending and claims 15-17 and 19-21 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2015/0280197).
Regarding claims 1, 5, and 6, Zhao discloses a composite porous separator and electrochemical device comprising:
a polymer matrix including polypropylene (a polyolefin resin) (para 0020); and
inorganic particles modified by a surface modifying agent (para 0028).
In Example 2, the polymer matrix (polypropylene) is mixed with calcium sulfate (an alkali earth metal ion and sulfate group) in an amount of 80 wt.% (para 0059). The modifying agent is cinnamic acid (unsaturated fatty acid) in an amount of 0.15% of a weight of the calcium sulfate (para 0059), which will inherently result in a surface hydrophilicity of 0.10-0.80. In Applicant’s published specification, the surface treatment amount of the ionic compound is 0.1% by weight or more (para 0085).
Regarding claim 2, based upon having the calcium sulfate modified with cinnamic acid in the above amount, the recited ratio of weight loss would be inherently met.
Regarding claim 18, Zhao further discloses a positive electrode plate (para 0045-0046) and a negative electrode plate para (0047-0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2015/0280197).
Regarding claim 3, Zhao teaches the filler may be 0.5-80 wt.% of a total weight of the composite porous substrate (para 0021), which overlaps Applicant’s claimed range of 5-50 wt.%.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited amounts because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2015/0280197) in view of Murata et al. (US 2015/0050545).
Regarding claim 11, Zhao does not teach the viscosity-average molecular weight.
Murata, directed to a porous membrane having high ion conductivity and high voltage endurance (para 0047), teaches a viscosity-average molecular weight of more preferably not less than 100,000 and less than 1 MM (para 0045), which overlaps Applicant’s claimed range of 600,000 or more.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited molecular weight because melt tension at the time of melt molding tends to be larger to provide high moldability, and entanglement of the polymers tends to provide higher strength (para 0045). Also see MPEP 2144.05.
Regarding claim 12, Murata teaches a pore size of 35-60 nm (para 0047).
Regarding claim 13, Murata teaches air permeability of 10-500 seconds (para 0119).
Regarding claim 14, Murata teaches a puncture strength of 400-2000 gf, which overlaps Applicant’s claimed range of 100-600 gf. See MPEP 2144.05. 
Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Usami et al. (US 2011/0305940) in view of Zhao et al. (US 2015/0280197).
Regarding claims 1, 3, 4, 6, Usami teaches a porous laminate, wherein the porous laminate is used as a separator for a battery comprising:
polyolefin resin (para 0070); and
inorganic filler wherein the surface of the inorganic filler may be coated with a surface-treating agent to make the inorganic filler hydrophobic (para 0084).
The mixing amount of the filler is favorably 25 to 400 parts by mass (para 0088), which overlaps Applicant’s claimed range of 5-99 wt.%. The filler may include alkali/alkaline earth metal ions and sulfate/chloride ions (para 0083).
While Usami teaches using a surface-treating agent (para 0084), Usami is silent as to an express amount and does not teach an express hydrophilicity value.
Zhao, also directed to a composite porous separator, teaches surface modifying agent used in an amount of 0.06-2% of a weight of the inorganic particles (para 0030), which will result in the degree of surface hydrophilicity recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date to turn to the prior art for an express teaching of amounts used for the surface modifying agent used for the same. Moreover, the amount of coating is viewed as a result-effective variable one skilled in the art may ascertain because Zhao states dispersibility is improved with a surface-treating agent (para 0084). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited amounts because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 2, based upon having the above inorganic fillers (para 0083) modified with a fatty acid (para 0084) in the above amounts, the recited ratio of weight loss would be inherently met.
Regarding claim 5, Usami teaches stearic acid and lauric acid (para 0084).
Regarding claim 9, Usami teaches barium sulfate (para 0083).
Regarding claim 10, Usami teaches the average particle diameter is more favorable 100 nm to 5 µm (para 0087). See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723